Citation Nr: 1230968	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  05-01 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for a condition causing blackouts.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1966 to May 1969, and in the U.S. Coast Guard from May 1972 to October 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2004 and November 2004 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The May 2004 rating decision denied the Veteran's claim for PTSD because new and material evidence had not been submitted.  The November 2004 rating decision denied the Veteran's claims for service connection for vision loss, tinnitus, hearing loss, headaches, and a condition to account for blackouts.

In January 2008, evidence from the Veteran was received by the Board subsequent to the issuance of the last SSOC. A waiver of RO consideration was not provided. However, a review of this evidence reveals that the submission consists of stressor information that has previously been provided, and photos (not previously provided) but that may be considered by the RO in the first instance upon remand.

A SOC for the issue of service connection for aortic valve replacement (claimed as heart disease as a result of herbicide exposure) was not timely appealed.  Therefore, the Board does not have jurisdiction of that issues.  (See also July 2012 Appellate Brief Presentation).

The issues of service connection for degenerative spine disease with the loss of both lower extremities and specially adapted housing have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ), as indicated in the July 2012 Appellate Brief Presentation.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The Veteran has not been diagnosed with a disability resulting in blackouts.


CONCLUSION OF LAW

A disability resulting in blackouts was not incurred in or aggravated by active service and may not be presumed to have been so incurred.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.316 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1).

A May 2004 and August 2004 letters, issued prior to the initial adjudication of the claim, explained the evidence necessary to substantiate the claim for service connection for blackouts.  Additional letters were mailed in October 2009, February 2011, and March 2011.  A March 2006 letter also explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-491 (2006). The latter letters was provided to the Veteran after the initial adjudication of his claim with subsequent readjudication in an August 2011 supplemental statement of the case. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  The claims file contains service treatment records (STRs), VA treatment records, and private treatment records.

The RO substantially complied with the Board's prior remand and the record is sufficient for rating purposes.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) ((remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with)).

There is no indication of any additional evidence that must be obtained in order to fairly decide the particular claim on appeal.  He has been given ample opportunity to present evidence and argument in support of his claim.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review.  General due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2011).

Merits of the Claim

The Veteran contends that he has had severe headaches and episodes of blacking out and dizziness since he was involved in an explosion in Korea.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Demonstration of continuity of symptomatology is an alternative method of establishing the second and third Shedden/Caluza element under 38 C.F.R. § 3.303(b). Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); Clyburn v. West, 12 Vet. App. 296, 302 (1999).

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intervening causes. 38 C.F.R. § 3.303(b) (2011). However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b) (2011).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

      (2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). Lay evidence, however, has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a) (1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

On a May 1966 enlistment examination, the Veteran stated that he had a history of frequent or severe headaches and a history of dizziness.  A December 1966 treatment record noted that the Veteran complained of "dizzy spells" and coughing.  An April 1972 STR noted no head injury dizziness, fainting, or loss of memory.  An August 1973 STR noted that the Veteran complained of having a headache and of feeling dizzy, nauseous and that things began to become blurry during class.  The in-service physician assessed that the Veteran was having an anxiety reaction, possibly due to school.

Post-service treatment records contained in the claims folder account for limited instances of complaints of headaches and dizziness.  In February 2001, the Veteran complained of being anxious, having chest pain, shortness of breath, a headache, dizziness, and a history of recent syncopal episodes during a mental health visit.  The staff psychiatrist noted that the Veteran's psychiatric condition was secondary to acute physical problems.  A May 2001 CT of the head was normal.

In a December 2003 written statement the Veteran stated that he had constant headaches, black outs, and poor memory.  (See also February 2006 written statement).  In a June 2004 written statement, the Veteran stated that he was exposed to chemical while he was in a tunnel.

During the Veteran's June 2006 surgical ENT consult he complained of visual aura headaches and nausea "not unlike classic migraine."  In October 2006 the Veteran complained of headaches that were associated with swelling and pain in the Veteran's legs which would travel up the Veteran's leg and back and result in a headache.  In another June 2006 VA treatment record the Veteran reported dizziness, black sponts, nausea and headaches were from a serious head injury when a bomb wsa thwon into the tunnel he was working in and that he had bleeding from his ears and nose/concussion.

An October 2006 VA treatment record noted pain and swelling of feet, legs, and back and headaches.

In August 2007, during an endoscopy screening clinic, the Veteran stated that the took a Tum and became very dizzy and fell to the floor.  The treatment record noted that the Veteran had a history "Variants of a Migraine."

In a January 2008 SSOC Expeditied Action Attachment the Veteran stated that he wished to continue his appeal for headaches and blackouts because these issue were a direct resulf of "being shot in the eye, and the side of the neck, and being close to that explosition next [his] barracks."

In June 2008, the Veteran complained of dizziness and nausea.

In a December 2008 written statement the Veteran noted an explosion of barracks and tunnels.

A May 2010 treatment record noted frequent headaches with blurred vision that started to worsen about a year ago.

In a June 2010 VA treatment record noted "concussive force to head while in service.

In an August 2010 VA treatment record the Veteran stated that he has fallen 30, 40 or maybe 50 times in the past year.  Dizziness, lightheadedness, weakness, pain, and poor vision contributed to his falls.

A September 2010 VA written opinion addressed to the Office of Workers' Compensation Programs stated that the Veteran was diagnosed with, in part, Variants of a Migraine without Mention of Intractable Migraine.  He was permanently and totally disabling from the psychiatric perspective.

A December 2010 VA treatment record noted that the Veteran was evaluated for a power scooter.  The Veteran stated, in part, that had a hard time hearing some of the questions and that he may have gave the wrong answers.  The Veteran clarified that he had dizzy spells when he stood up, but that he did not black out.

In a January 2011 VA treatment record noted reflects complaints of dizzy spells due to medication.  The Veteran requested a power scooter.

In a March 2011 VA treatment record, the Veteran stated: "I've never had any dizziness" and that "the only time I have that is when I take my medicines at night, but then I get right into bed..."  He also stated that he has not had any passing out spells.

In a September 2011 TDIU claim the Veteran stated "no" when asked if he received Workers Compensation.

The Board notes that the Veteran is competent to report when his symptoms began and that they have continued since his active service.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, in this case, there is contemporaneous medical evidence in the form of the Veteran's STRs, which is negative for blackouts or even dizziness while the Veteran was in active service. Additionally, the post-service medical evidence shows that while the Veteran has reported periodic blackouts during his sporadic medical treatment, there is no indication from the record that he has ever reported to an examiner that the symptoms began during active service. 

The Veteran has alleged a continuity of symptomatology since his period of service in Vietnam.  The Veteran's statements are competent to the extent what may be perceived by laypersons.

However, these statements are not credible.  Even assuming that the Veteran had black outs of some nature, and reiterating that the Board affords the Veteran no credibility with regard to his assertion that he had blackouts "while" on active service, the lay statements directly contradict the medical evidence of record, which reflects no evidence of blackouts and the Veteran's own statements.  See Gardin v. Shinseki, 613 F.3d 1374, 1379 (Fed. Cir. 2010).  It is significant that there is no mention of black outs during service. 

Therefore, greater probative value is placed on the medical reports during service, which were generated with a view towards ascertaining the Veteran's then-state of physical fitness, as they are akin to statements of diagnosis and treatment and are of increased probative value in the law. Rucker v. Brown, 10 Vet. App. 67, 73 (1997).

His personal interest to receive monetary benefits also becomes a factor once the evidence of record is inconsistent with his lay assertions. Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991). The Veteran waited over 30 years to file a VA compensation claim for service connection for black outs, despite his lay assertion that he was experiencing black outs during and after service, and despite his clear awareness of the availability of VA compensation benefits.  The Veteran's lay assertions are less credible in light of these matters of record.  Overall, in-service and post-service medical and lay evidence of record does not demonstrate continuity of in-service symptomatology for black outs. 38 C.F.R. § 3.303(b).

Regardless of the symptoms reported by the Veteran to have occurred in service, as noted above, the Court has held that in order for a disability to be service connected, it must be present at the time a claim for VA disability compensation is filed or during the pendency of the claim.  See McClain, 21 Vet. App. at 321.  There is no evidence of record indicating that the Veteran has been diagnosed with a disability resulting in blackouts that could be related to his active service.

Additionally, while the Veteran has claimed that he was exposed to chemicals while in active service, he has failed to provide specifics regarding his exposure and so, has failed to prove his exposure to chemicals during active service.  Furthermore, even had the Veteran proved exposure to chemicals or gas while in active service, blackouts are not identified in 38 C.F.R. § 3.316 as presumptive following exposure.

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for blackouts is not warranted.


ORDER

Service connection for a condition causing blackouts is denied.


REMAND

In a July 2011 VA examination, the Veteran reported gradual onset of headaches in May 1966.  He attributed them to multiple factors including being shot in th nect while in Vietnam and also due to psychological issued of being raped during the military service.  His headaches occurred daily with concurrent nausea and dizziness.  The Veteran was diagnosed with tension headaches.  The VA examiner concluded that the Veteran's chronic headaches/ "blackouts" were less likely than not caused by service.  His rationale was that although the Veteran reported the onse of headaches in 1966 both the history statements he completed on physicial exams of April 16, 1969 and April 1972 make no reference to either "frequent or severe headache" nor "periods of unconsciousness."  Additonally there was no abnormalities noted on those associated physical examinations.  And that, the documentation of dizziness and headache in April 1973 STR was more likely than not a presentation that would have been transient occurrence without residuals, with this opinoin being supported by lack of similar documentation later in the STR's. 

The VA examiner did not address whether the headaches were secondary to his service-connected disabilities (i.e., medication).

The Veteran has received Workman's Compensation for at least 30 years.  (See June 2009 VA treatment record).  The VA claims folder does not include records of the Veteran's Workman's Compensation claim which may be pertinent to his VA claim.  As such, those records should be obtained and associated with the claims folder.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ascertain if he has any medical or other evidence pertaining to his headaches that is not currently of record. Provide authorizations for the release of any records and obtain them. All records and/or responses received should be associated with the claims folder. If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

Contemporaneously with the above, obtain information and releases from the Veteran sufficient to retrieve records of his Workman's Compensation claim(s). Obtain all such records and associate them with the claims folder. If the records are not available, make a notation to that effect in the claims folder.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


